DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was on 28 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davydov et al. US 2021/0168011 A1 (hereinafter referred to as “Davydov”) on the basis of PCT/CN2017/100926. Note: Davydov was cited by the applicant in the IDS received 28 April 2022.
As to claims 1 and 3, Davydov teaches a terminal apparatus for communicating with a base station apparatus (¶¶107 and 133; figures 2 and 4: UE for communicating with RAN node), the terminal apparatus comprising:
multiplexing circuitry configured to map a plurality of Phase Tracking Reference Signals (PTRSs) to resource elements of a Physical Uplink Shared Channel (PUSCH) according to a first pattern, and map a plurality of Demodulation Reference Signals (DMRSs) to the resource elements of the PUSCH according to a second pattern (¶¶109, 135, 159, and 174; figures 2, 4, and 11: baseband circuitry to map PT-RSs in a subcarrier in every other symbol of the PUSCH after the front loaded DM-RS (symbols numbers 4, 6, 8, 10, and 12 as shown in figure 11) and map front loaded DM-RS in all subcarriers in two symbols at the beginning of the PUSCH and additional DM-RS in all subcarriers in an additional symbol of the PUSCH (symbol numbers 2-3 and 8 as shown in figure 11)); and
transmitting circuitry configured to transmit the PUSCH, wherein the plurality of PTRSs and the plurality of DMRSs are mapped to the resource elements of the PUSCH (¶¶112 and 174; figures 2 and 11: RF circuitry configured to transmit the PUSCH with the plurality of PT-RSs and DM-RSs mapped to resource elements of the PUSCH) , wherein
in a case that a first symbol for one of the plurality of PTRSs overlaps with a second symbol for one of the plurality of DMRSs on a first resource element, the multiplexing circuitry maps the first symbol to a second resource element that is different from the first resource element and adjacent to the first resource element, and the multiplexing circuitry does not move symbols for PTRSs of the plurality of PTRSs other than the one of the plurality of PTRSs (¶174; figure 11: when PT-RS RE 1112A overlaps with an RE from additional DM-RS 1106, shift PT-RS from RE 1112A to neighboring RE 1112B without shifting any of PT-RSs 1108, 1110, 1114, and 1116), and
wherein a symbol index of the second resource element is different from a symbol index of the first resource element, and a subcarrier of the second resource element is the same as a subcarrier of the first resource element (¶174; figure 11: embodiment covers shifting collided RE (or REs) to neighboring symbols/subcarriers which at the most basic example covers shifting collided RE to neighboring symbol of the same subcarrier).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469